In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the New York State Office of Children and Family Services appeals from an order of the Family Court, Kings County (Pearce, J.), entered May 3, 2001, which found it to be in civil contempt of an order of the same court dated August 14, 2000, and imposed a fine against it in the sum of $3,750.
Ordered that the order entered May 3, 2001, is modified, by deleting the provision thereof imposing a fine against the New York State Office of Children and Family Services in the sum of $3,750, and substituting therefor a provision imposing a fine against the New York State Office of Children and Family Services in the sum of $1; as so modified, the order entered May 3, 2001, is affirmed, with costs to the Law Guardian.
Upon its inability to place the respondent with Leake and Watts pursuant to the order dated August 14, 2000, the New York State Office of Children and Family Services (hereinafter OCFS) was required by Family Court Act § 353.3 (4) to place the respondent in a limited secure or nonsecure facility, and was required to notify the court, presentment agency, Law Guardian, and the respondent’s guardian of its inability to comply with the order. Since OCFS failed to do so, the Family Court providently determined that OCFS was in civil contempt of the order dated August 14, 2000 (see Matter of Fishel v New York State Div. of Hous. & Community Renewal, 172 AJD2d 835).
Moreover, contrary to the contention of OCFS, the respondent’s rights were prejudiced by his extended detention in a *390secure detention facility, since his freedom and liberties were more restricted than if he had been placed in the nonsecure facility pursuant to the order dated August 14, 2000. However, pursuant to Judiciary Law § 773, since no actual loss or injury was shown to the respondent, the amount of the fine cannot exceed $250. Further, in the exercise of our discretion, the amount of the fine is reduced as indicated.
The remaining contentions of OCFS are without merit. Ritter, J.P., Feuerstein, Adams and Rivera, JJ., concur.